DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-20 are currently pending. Claim 1 has been amended to overcome the objection set forth in the Non-Final Office Action mailed on 31 August 2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 10-12, 14, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton ‘712 (US Pub No. 2001/0016712 – previously cited) in view of Jahrmarkt et al. ‘032 (US Patent No. 5,139,032).
Regarding claim 1, Hamilton ‘712 teaches an apparatus for facilitating attachment of an extension wire to a guidewire (Title and Abstract), the apparatus comprising:
the extension wire including a distal end (One of ordinary skill in the art would understand that any extension wire has a distal end.);

a cutout defined within a portion of the sidewall of the body portion, the cutout extending through the sidewall from an exterior of the body portion to the lumen, the cutout allowing access to the lumen (Fig. 8 flat surface 62 is located on a cutaway portion, [0038]); and
a funnel portion disposed within a distal end of the body portion, the funnel portion including an opening in the distal end of the body portion, the opening including an opening diameter larger than a lumen diameter of the lumen, the funnel portion including a tapered wall converging from the opening to the lumen (Fig. 8 first conical opening 72 and [0039]), wherein, with the distal end of the extension wire disposed within the lumen, the funnel portion facilitates alignment and attachment of a proximal end of the guidewire with the distal end of the extension wire ([0039]), the distal end of the extension wire including a connection member configured to couple to the proximal end of the guidewire, the connection member sized and shaped to accept the proximal end of the guidewire therein, such that, with the proximal end of the guidewire disposed within the connection member, the connection member exerts a retention force on the proximal end of the guidewire to retain the proximal end of the guidewire within the connection member and maintain coupling of the connection member to the proximal end of the guidewire, thereby maintaining coupling of the proximal end of the guidewire to the distal end of the extension wire ([0046]; “…a distal end of an extension guidewire that has a smaller diameter than the remainder of the extension wire and a main guidewire with a hypotube with a cylindrical internal socket. A main guidewire and the extension guidewire are connected by inserting the 
Hamilton ‘712 teaches all of the elements of the current invention as mentioned above except for an extension holder including an elongate interior, the extension holder being sized to house a majority of the extension wire within the interior of the extension holder prior to attachment to and use with the guidewire; the body portion being attached to the extension holder.
Jahrmarkt et al. ‘032 teaches a guidewire extension wire kit 50 including a coiled plastic dispensing tube 70. A distal end 56 of an extension wire 52 extends from an upper outer end 81 of the coiled tube 70 (Fig. 3 and Column 4 Line 61 – Column 5 Line 3). Coiled plastic dispensing tube 70 is interpreted as an extension holder and upper outer end 81 is interpreted as a body portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Hamilton ‘712 to include an extension holder and a body portion as Jahrmarkt et al. ‘032 teaches that will hold an extension wire until a medical practitioner will need to pull out the extension wire to facilitate attachment of the extension wire to a guidewire (Abstract, Column 6 Lines 20-23).
Regarding claim 2, Hamilton ‘712 teaches wherein the lumen is disposed along a longitudinal axis of the body portion (Fig. 8 longitudinal passage 70 and [0039]).
Regarding claim 3, Hamilton ‘712 teaches an attachment portion disposed at a proximal end of the body portion (Figs. 1, 2 proximal gripping portion 16 and [0030]).
Hamilton ‘712 in view of Jahrmarkt et al. ‘032 teaches all elements of the current invention as mentioned above except for the attachment portion being configured for attachment to the extension holder.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the attachment portion of Hamilton ‘712 in view of J to include being configured to attach to the extension holder as Jahrmarkt et al. ‘032 teaches. This would be combining prior art elements according to known methods to yield predictable results, the predictable results being facilitating attachment between an extension wire and a guidewire.
Regarding claims 5 and 6, Hamilton ‘712 teaches wherein the connection member includes a hypotube, the funnel portion being configured to direct the proximal end of the guidewire toward the hypotube disposed at the distal end of the extension wire to facilitate attachment of the proximal end of the guidewire within the hypotube ([0046]).
Regarding claim 10, Hamilton ‘712 teaches a guidewire extension kit for facilitating attachment of an extension wire to a proximal end of a guidewire (Abstract), the kit comprising:
the extension wire configured to be attached to the proximal end of the guidewire ([0027]);
an alignment device (Figs. 1, 2, 7, 8 apparatus 10 and [0028]), the alignment device including:
a body portion including a sidewall and a lumen through the body portion, the lumen being sized to accommodate a distal end of the extension wire therein (Fig. 8 longitudinal passage 70 and [0039]);
a cutout defined within a portion of the sidewall of the body portion, the cutout extending through the sidewall from an exterior of the body portion of the lumen, the cutout allowing access to the lumen (Fig. 8 flat surface 62 is located on a cutaway portion, [0038]); and
a funnel portion disposed within a distal end of the body portion, the funnel portion including an opening in the distal end of the body portion, the funnel portion including a tapered wall converging 
Hamilton ‘712 teaches all of the elements of the current invention as mentioned above except for a distal end of the extension wire including a connection member configured to couple to the proximal end of the guidewire;
an extension holder including an elongate interior, the extension holder being sized to house a majority of the extension wire within the interior of the extension holder prior to attachment to and use with the guidewire; and
an alignment device coupled to a distal end of the extension holder.
Jahrmarkt et al. ‘032 teaches a guidewire extension wire kit 50 including a coiled plastic dispensing tube 70. A distal end 56 of an extension wire 52 extends from an upper outer end 81 of the coiled tube 70 (Fig. 3 and Column 4 Line 61 – Column 5 Line 3). Coiled plastic dispensing tube 70 is interpreted as an extension holder and the upper outer end 81 is interpreted as an alignment device. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Hamilton ‘712 to include an extension holder and an alignment device as Jahrmarkt et al. ‘032 teaches that will hold an extension wire until a medical practitioner will need to pull out the extension wire to facilitate attachment of the extension wire to a guidewire (Abstract, Column 6 Lines 20-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the extension wire of Hamilton ‘712 to include a connection member as Jahrmarkt et al. ‘032 teaches. This would be combining prior art elements according to known methods to yield predictable results, the predictable results being facilitating attachment between an extension wire and a guidewire.
Regarding claim 11, Hamilton ‘712 teaches wherein the lumen is disposed along a longitudinal axis of the body portion (Fig. 8 longitudinal passage 70 and [0039]).
Regarding claim 12, Hamilton ‘712 teaches wherein the body portion includes an attachment portion disposed at a proximal end of the body portion (Figs. 1, 2 proximal gripping portion 16 and [0030]), the attachment portion being configured for attachment to the extension holder (Figs. 1, 2 connecting device 14 and [0028]).
Regarding claim 14, Hamilton ‘712 teaches wherein the connection member includes a hypotube, the funnel portion being configured to direct the proximal end of the guidewire toward the hypotube disposed at the distal end of the extension wire to facilitate attachment of the proximal end of the guidewire within the hypotube ([0046]).
Regarding claim 15, Hamilton ‘712 teaches wherein the hypotube is configured to frictionally engage with the proximal end of the guidewire ([0046]).
Regarding clams 19 and 20, Hamilton ‘712, as modified by Jahrmarkt et al. ‘032, teaches a method of extending a guidewire comprising: selecting a guidewire extension kit for use in extending the guidewire, the guidewire extension kit including: the recited elements.
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton ‘712 in view of Jahrmarkt et al. ‘032 further in view of Bhola ‘005 (US Pub No. 2016/0096005 – previously cited).
Regarding claim 4, Hamilton ‘712 in view of Jahrmarkt et al. ‘032, as applied to claim 1, teaches all of the elements of the current invention as mentioned above except for wherein, with the distal end of the extension wire disposed within the lumen of the body portion, a portion of the extension wire within the cutout is exposed, the cutout being sized to allow a user to contact the exposed portion of the extension wire to inhibit the extension wire from moving relative to the body portion during attachment of the extension wire to the guidewire.
Bhola ‘005 teaches a top region 18 of a hybrid introducer includes an opening 26 to provide access to a guidewire 22. The opening 26 allows a physician to use his/her thumb to advance or retract the guidewire in the hybrid introducer (Figs. 1-3 and [0020]-[0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cutout of Hamilton ‘712 in view of Jahrmarkt et al. ‘032, as applied to claim 1, to include being sized to allow a user to contact the exposed portion of the extension wire as Bhola ‘005 teaches that this will aid in holding and manipulating the device ([0020]).
Regarding claim 13, Hamilton ‘712 in view of Jahrmarkt et al. ‘032, as applied to claim 10, teaches all of the elements of the current invention as mentioned above except for wherein, with the distal end of the extension wire disposed within the lumen of the body portion, a portion of the 
Bhola ‘005 teaches a top region 18 of a hybrid introducer includes an opening 26 to provide access to a guidewire 22. The opening 26 allows a physician to use his/her thumb to advance or retract the guidewire in the hybrid introducer (Figs. 1-3 and [0020]-[0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cutout of Hamilton ‘712 in view of Jahrmarkt et al. ‘032, as applied to claim 10, to include being sized to allow a user to contact the exposed portion of the extension wire as Bhola ‘005 teaches that this will aid in holding and manipulating the device ([0020]).
Claims 7-9 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton ‘712 in view of Jahrmarkt et al. ‘032 further in view of Carter et al. ‘703 (US Pub No. 2006/0142703 – previously cited).
Regarding claim 7, Hamilton ‘712 in view of Jahrmarkt et al. ‘032, as applied to claim 1, teaches all of the elements of the current invention as stated above except for comprising an anti-migration feature configured to inhibit movement of the extension wire with respect to the apparatus.
Carter et al. ‘703 teaches a support band that at least partially occludes a side port aperture to prevent undesired passage of a wire guide (Figs. 6(D-E) support band 632 and [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Hamilton ‘712 in view of Jahrmarkt et al. ‘032 to include an anti-migration feature as Carter et al. ‘703 teaches that this would aid in preventing undesired passage of a wire guide.
Regarding claim 8, Hamilton ‘712 in view of Jahrmarkt et al. ‘032 further in view of Carter et al. ‘703, as applied to claim 7, teaches all of the elements of the current invention as stated above except 
Carter et al. ‘703 teaches a catheter shaft having a support band as illustrated in Figs 6(D-E) may also include a stiffening composition (as described in connection with Fig. 2A) disposed on an interior or exterior surface of a catheter shaft ([0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anti-migration feature of Hamilton ‘712 in view of Jahrmarkt et al. ‘032 further in view of Carter et al. ‘703, as applied to claim 7, to include a resilient member at least partially disposed within a portion of the lumen of the body portion as substituting the resilient member on the exterior surface of a catheter shaft with a resilient member on the interior surface of the catheter shaft would yield predictable results of preventing undesired passage of a wire guide ([0043]).
Regarding claim 9, Hamilton ‘712 in view of Jahrmarkt et al. ‘032 further in view of Carter et al. ‘703, as applied to claim 8, teaches all of the elements of the current invention as stated above except for wherein the anti-migration feature includes a passage within the body portion, the passage intersecting with the lumen, the resilient member being positioned within the passage and into the lumen to contact the extension wire.
Carter et al. ‘703 teaches a catheter shaft having a support band as illustrated in Figs 6(D-F) may also include a stiffening composition (as described in connection with Fig. 2A) disposed on an interior or exterior surface of a catheter shaft ([0047]). Because the support band may include a stiffening composition in the interior surface of the catheter shaft, the support band may come into contact with the wire guide. Furthermore, in Fig. 6F, it is seen that the support band has an opening.

Regarding claim 16, Hamilton ‘712 in view of Jahrmarkt et al. ‘032, as applied to claim 10, teaches all of the elements of the current invention as stated above except for wherein the alignment device includes an anti-migration feature to inhibit movement of the extension wire with respect to the alignment device.
Carter et al. ‘703 teaches a support band that at least partially occludes a side port aperture to prevent undesired passage of a wire guide (Figs. 6(D-E) support band 632 and [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the alignment device of Hamilton ‘712 in view of Jahrmarkt et al. ‘032 to include an anti-migration feature as Carter et al. ‘703 teaches that this would aid in preventing undesired passage of a wire guide.
Regarding claim 17, Hamilton ‘712 in view of Jahrmarkt et al. ‘032 further in view of Carter et al. ‘703, as applied to claim 16, teaches all of the elements of the current invention as stated above except for wherein the anti-migration feature includes a resilient member at least partially disposed within a portion of the lumen of the body portion, wherein, with at least a portion of the extension wire being disposed within the lumen, the resilient member contacts the extension wire to inhibit movement of the extension wire with respect to the apparatus.
Carter et al. ‘703 teaches a catheter shaft having a support band as illustrated in Figs 6(D-E) may also include a stiffening composition (as described in connection with Fig. 2A) disposed on an interior or exterior surface of a catheter shaft ([0047]).

Regarding claim 18, Hamilton ‘712 in view of Jahrmarkt et al. ‘032 further in view of Carter et al. ‘703, as applied to claim 17, teaches all of the elements of the current invention as stated above except for wherein the anti-migration feature includes a passage within the body portion, the passage intersecting with the lumen, the resilient member being positioned within the passage and into the lumen to contact the extension wire.
Carter et al. ‘703 teaches a catheter shaft having a support band as illustrated in Figs 6(D-F) may also include a stiffening composition (as described in connection with Fig. 2A) disposed on an interior or exterior surface of a catheter shaft ([0047]). Because the support band may include a stiffening composition in the interior surface of the catheter shaft, the support band may come into contact with the wire guide. Furthermore, in Fig. 6F, it is seen that the support band has an opening.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anti-migration feature of Hamilton ‘712 in view of Jahrmarkt et al. ‘032 further in view of Carter et al. ‘703, as applied to claim 17, to include a passage within the body portion as Carter et al. ‘703 teaches that this would aid in preventing undesired passage of a wire guide ([0043]).
Response to Arguments
Applicant argues that Bhola ‘005 does not teach the claimed extension holder or body portion. Examiner respectfully agrees, and the 35 U.S.C. 103 rejection has been withdrawn. However, upon further consideration, it was found that Jahrmarkt et al. ‘032 teaches these limitations. As such, the independent claims are now rejected under 35 U.S.C. 103 over Hamilton ‘712 in view of Jahrmarkt et al. ‘032.
Regarding the rejections for claims 4 and 13, Examiner has rejected these clumbers over Hamilton et al. ‘712 in view of Jahrmarkt et al. ‘032 further in view of Bhola ‘005. If Applicant were to argue that Bhola ‘005 does not teach housing an extension wire, Examiner points out that both Hamilton ‘712 and Jahrmarkt et al. ‘032 teach housing the extension wire. Bhola ‘005 is used to teach a cutout portion to allow the user to contact a tube in an exposed portion.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fojtik ‘140 (US Pub No. 2012/0179140) teaches a guidewire extender with an extension holder and a body portion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






	/AURELIE H TU/               Examiner, Art Unit 3791




/ETSUB D BERHANU/Primary Examiner, Art Unit 3791